UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-33182 HEELYS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2880496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Belmeade Drive, Suite 100 Carrollton, Texas (Address of principal executive offices) (Zip Code) (214) 390-1831 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of common stock Outstanding as of May 4, 2012 Par value $0.001 per share INDEX TO FORM 10- Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 Index As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company” and “Heelys” refer to Heelys, Inc., a Delaware corporation, and its direct and indirect subsidiaries. Part I – FINANCIAL INFORMATION Item 1. Financial Statements HEELYS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowances of $377 and $391, respectively Inventories Prepaid expenses and other current assets Income taxes receivable 91 Deferred income taxes 14 14 Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,040 and $1,933, respectively PATENTS AND TRADEMARKS, net of accumulated amortization of $1,487 and $1,456, respectively INTANGIBLE ASSETS, net of accumulated amortization of $1,195 and $1,091, respectively GOODWILL DEFERRED INCOME TAXES TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred income taxes Total current liabilities ` LONG TERM LIABILITIES: Income taxes payable Deferred income taxes 3 40 Other long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 75,000,000 shares authorized; 27,571,052 shares issued and outstanding as of March 31, 2012 and December 31, 2011 28 28 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 Index HEELYS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended March 31, NET SALES $ $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling and marketing General and administrative Restructuring charges - Total selling, general and administrative expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE Interest (income) expense, net ) ) Other income ) (3 ) Exchange (gain) loss, net ) 55 Total other (income) expense, net ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX (BENEFIT) EXPENSE ) NET LOSS $ ) $ ) LOSS PER SHARE: Basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic and diluted See notes to condensed consolidated financial statements. 4 Index HEELYS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three Months Ended March 31, NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment 47 Total other comprehensive income 47 COMPREHENSIVE LOSS $ ) $ ) See notes to condensed consolidated financial statements. 5 Index HEELYS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Accretion (amortization) of premium (discount) on investments, net Accrued interest income ) ) Deferred income taxes ) ) Stock-based compensation 98 Unrealized exchange (gain) loss, net ) 43 Impairment of property and equipment 34 - Inventory impairment charges and reserve adjustments ) 28 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets 21 ) Accounts payable ) Accrued liabilities ) Income taxes payable/receivable 53 ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Purchases of investments ) ) Proceeds from maturities of investments Purchases of property and equipment (8 ) ) Increase in patents and trademarks ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Payment for previously acquired goodwill and intangible assets ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 47 23 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See notes to condensed consolidated financial statements. 6 Index HEELYS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BUSINESS DESCRIPTION AND BASIS OF PRESENTATION Business Description — Heelys, Inc. and its subsidiaries (the “Company” or “Heelys”) designs, markets and distributes innovative, action sports-inspired products primarily under the HEELYS brand targeted to the youth market. The primary product, HEELYS-wheeled footwear, is patented, dual-purpose footwear that incorporates a stealth, removable wheel in the heel. HEELYS are distributed directly to retail stores in the United States and certain other countries, and through international wholesale distributors. The Company initially incorporated as Heeling, Inc. in Nevada in 2000. The Company was reincorporated in Delaware in August 2006 and changed its name to Heelys, Inc. Through its general and limited partner interests, Heelys, Inc. owns 100% of Heeling Sports Limited, a Texas limited partnership, which was formed in May 2000. In February 2008, the Company formed Heeling Sports EMEA SPRL, a Belgian corporation and indirect wholly-owned subsidiary of the Company, with offices in Brussels, and branch offices in Germany and France, primarily to manage the Company's European operations. As part of an initiative to improve efficiency and reduce costs, the Company began taking steps in the first quarter of 2012 to close its office in Brussels and transition the business operations conducted through that office to its French and German offices. In February 2011, the Company formed Heeling Sports Japan K.K., a Japanese corporation and indirect wholly-owned subsidiary of the Company, with offices in Tokyo, to manage its operations in Japan and to take over distribution in that country effective March 1, 2011. Consolidated Financial Statements —The consolidated financial statements include the accounts of Heelys, Inc. and its subsidiaries. All intercompany balances and transactions are eliminated in consolidation. Foreign Currency Translation —The U.S. dollar is the Company's reporting currency. Assets and liabilities of foreign operations which are denominated in a functional currency other than the U.S. dollar are translated at the rate of exchange at the balance sheet date. Revenues and expenses are translated at the average rate of exchange during the applicable period. Adjustments resulting from translating foreign functional currency financial statements into U.S. dollars are included in the foreign currency translation adjustment, a component of accumulated other comprehensive loss in stockholders' equity. Basis Of Presentation — Unaudited Condensed Interim Consolidated Financial Information — In the opinion of management, all adjustments necessary for a fair presentation of results of operations for the periods presented have been included in the accompanying unaudited condensed consolidated financial statements of the Company. Such adjustments consist of normal recurring items. The accompanying financial statements have been prepared in accordance with the instructions to Form 10-Q and include the information and notes required by those instructions. The unaudited condensed consolidated balance sheet data as of December 31, 2011 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. Accordingly, the unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on Form 10-K for the period ended December 31, 2011. 2. RECENT ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to make the presentation of items within other comprehensive income (“OCI”) more prominent. The new standard requires companies to present items of net income, items of OCI and total comprehensive income in one continuous statement or two separate consecutive statements, and companies are no longer allowed to present items of OCI in the statement of stockholders’ equity. This new standard was effective for the Company beginning January 1, 2012, with early adoption permitted. The Company adopted this standard effective January 1, 2012. Refer to the condensed consolidated statements of comprehensive loss for the three months ended March 31, 2012 and 2011 for the required interim period disclosures. 3. RESTRUCTURING As part of an initiative to improve efficiency and reduce costs, the Company began taking steps in the first quarter of 2012 to close its office in Brussels, Belgium and transition the business operations conducted through that office to its French and German offices. As part of this initiative, the Company expects to reduce its workforce in Belgium. These workforce reductions will primarily come from the elimination of certain finance, supply chain and customer service functions. The work performed by these persons will be absorbed by the Company’s French, German and U.S. office employees. The Company anticipates hiring limited personnel to assist with accounting and logistical support in those offices. Financial management and reporting for the Company’s Belgian subsidiary will be transitioned to its headquarters in the United States. 7 Index In connection with these initiatives the Company has recorded $431,000 in severance and one-time termination benefit costs and $81,000 in other costs, including, but not limited to, costs to close the Company’s office in Belgium, transfer its business operations to its German and French offices, and repatriate the Company’s Vice President, International back to the United States. In addition, the Company recognized $34,000 in fixed asset impairment charges related to these initiatives. These costs are reported as restructuring charges in the statement of operations. As of March 31, 2012, $7,000 of other costs have been paid, $431,000 of severance and one-time termination benefits and $58,000 of other costs are included in accrued liabilities and $16,000 of other costs are included in accounts payable. The actions taken thus far to implement this initiative are expected to be substantially completed by June 30, 2012, with the total cumulative pre-tax costs estimated to be $0.9 million to $1.3 million. 4. LOSS PER SHARE Basic loss per common share is calculated by dividing net loss available to common stockholders for the period by the weighted-average number of common shares outstanding during the period. Diluted loss per share reflects the effects of potentially dilutive securities that could share in the loss of the Company. A reconciliation of the numerator and denominator used in the calculation of basic and diluted loss per share is as follows (in thousands): Three Months Ended March 31, Numerator— net loss available to common stockholders $ ) $ ) Denominator: Weighted average common stock outstanding for basic loss per share Effect of dilutive securities: Stock options – – Restricted stock units – – Adjusted weighted average common stock and assumed conversions for diluted loss per share Stock options to purchase approximately 1.5 million shares of common stock were excluded from the computation of diluted loss per share for the three months ended March 31, 2012 and 2011, because the effect of their inclusion wouldhave beenanti-dilutive. Restricted stock units convertible into approximately 567,000 and 236,000 shares of common stock were excluded from the computation of diluted loss per share for the three months ended March 31, 2012 and 2011, respectively, because the effect of their inclusion would have been anti-dilutive. 5. CASH EQUIVALENTS Cash equivalents consist of highly liquid investments with original maturity dates of three months or less when purchased. Cash equivalents at March 31, 2012 and December 31, 2011 consist of an investment in the Fidelity Money Market Fund of $5.0 million and $4.9 million, respectively. Investments in the Fidelity Money Market Fund are valued using observable inputs. 6. INVESTMENTS The Company has an investment policy, the purpose of which is to establish sound investment guidelines for the ongoing management of the Company’s excess cash and investments. The policy provides guidelines on, among other things, investment term limitations, permitted investments, credit quality, single issuer concentration and corporate debt sector concentrations. In all categories of investments, emphasis is placed on securities of high quality subject to the following quality limitations at the time of investment: · U.S. Treasury and other U.S. Federal Agencies, debentures or mortgages; · $1 net asset value money market mutual funds governed by SEC Rule 2a-7; · Commercial Paper (minimum A-1/P-1/F-10); Corporate Notes (minimum A or better); and · Municipal Debt (short-term: minimum A-1/P-1 or equivalent; long term: A or better). 8 Index Investments consist of the following: As ofMarch 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses(1) Aggregate Fair Value(2) Maturities (In thousands) Current held-to-maturity securities Commercial paper - (4 ) Oct-2012 thru Nov-2012 Corporate bonds 1 (6
